Case 2:18-cv-07491-PA-JEM Document 25 Filed 03/04/19 Page 1 of 3 Page ID #:62



 1
     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   Michael J. Manning, Esq. (State Bar No. 286879)
 3   Craig G. Côté, Esq. (State Bar No. 132889)
     MANNING LAW, APC
 4   20062 S.W. Birch St., Suite 200
 5   Newport Beach, CA 92660
     Office: (949) 200-8755
 6   ADAPracticeGroup@manninglawoffice.com
 7   Attorneys for Plaintiff CARMEN JOHN PERRI
 8
 9                          UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     CARMEN JOHN PERRI, an                Case No.: 2:18-cv-07491-PA-JEM
12
     individual,
13                                        Hon. Percy Anderson
               Plaintiff,
14
     v.                                      JOINT STIPULATION TO EXTEND
15                                           DEADLINE TO DISMISS OR
16                                           APPEAR
     LA AMERICANA CHECK
17   CASHING, a business of unknown
18   form; V-MAX, LLC, a California      Complaint Filed: August 27, 2018
     limited liability company; and DOES
19   1-10, inclusive,
20
               Defendants.
21
22
23
24
25
26
27
28
                   JOINT STIPULATION TO EXTEND DEADLINE
Case 2:18-cv-07491-PA-JEM Document 25 Filed 03/04/19 Page 2 of 3 Page ID #:63

 1
 2   TO THE COURT AND ALL PARTIES:
 3         It is hereby stipulated that Plaintiff CARMEN JOHN PERRI (“Plaintiff”) and
 4   and V-MAX, LLC (“Defendant”) (together, “the Parties”) agree and jointly request
 5   to extend the deadline to file with the court a dismissal of the action or to appear,
 6   in-person or telephonically with their clients, to place the settlement on the record
 7   pursuant to the Court’s Order dated February 22, 2019 from March 4, 2019 to April
 8   1, 2019.
 9                                           RECITALS
10         1.     WHEREAS, Plaintiff filed the instant Complaint with this Court on
11                August 27, 2018.
12         2.     WHEREAS, the Parties are currently finalizing a settlement agreement
13   and release and require additional time.
14         Therefore, the Parties hereby stipulate and request, by and through their
15   undersigned counsel, that the Court may enter an Order extending deadline to file
16   with the court a dismissal of the action or to appear, in-person or telephonically
17   with their clients, to place the settlement on the record from March 4, 2019 to April
18   1, 2019 in order to allow the Parties finalize the settlement agreement and release.
19
20
21
22
23
24
25
26
27   //
28   //
     //
                                      1
                     JOINT STIPULATION TO EXTEND DEADLINE
Case 2:18-cv-07491-PA-JEM Document 25 Filed 03/04/19 Page 3 of 3 Page ID #:64
                                  Respectfully submitted,
 1
 2
     Dated: March 4, 2019         MANNING LAW, APC
 3
 4                                By: /s/ Joseph R. Manning, Jr.
 5                                  Joseph R. Manning Jr., Esq.
                                    Attorneys for Plaintiff
 6
 7   Dated: March 4, 2019
 8
 9
10                                By: /s/ Geoffrey G. Melkonian
                                     Geoffrey G. Melkonian, Esq.
11                                   Attorney for Defendant VMAX, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    2
                   JOINT STIPULATION TO EXTEND DEADLINE
